LACOMBE, Circuit Judge.
Defendants may call not more than two witnesses to testify that an instrument constructed in accordance with drawing of December, 1888, would in their opinion be inoperative, briefly stating their reasons for. entertaining such opinion, or not more than two witnesses to testify that they have tried to operate an instrument made in conformity to such drawing and have failed to succeed. (2) The motion to take surrebuttal with regard to publication in the London Electrician September 2 and 16, 1882, is denied. (3) As to each of the new publications put in in rebuttal, and referred to in paragraph 3 of the motion, defendants may call one witness to testify what he understands such publication to disclose. (4) Professor Anthony’s statement in cross-question 223 is stricken out. The motion for surrebuttal as to split-spool denied. Ten days’ time allowed to take this surrebuttal.